In a proceeding commenced under the Uniform Support of Dependents Law, the father appeals from an order of the Family Court, Kings County, dated July 19, 1977, which denied his motion for a new trial on the ground of newly discovered evidence. Order affirmed, with $50 costs and disbursements. There must be an end to litigation at some point, and' here there is no basis for believing that the newly discovered evidence would change the result if a new trial were granted. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.